Citation Nr: 0915498	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-27 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of shell fragment wound (SFW) to the right deltoid.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of SFW to the right medial tibial area.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Whether there is new and material evidence to reopen a 
claim for service connection for a right eye disorder.  

5.  Entitlement to special monthly pension (SMP) based upon 
need of regular aid and attendance or housebound status.  




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1951 to February 
1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2007 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's residuals of SFW to the right deltoid do 
not approximate "severe" muscle injury to muscle group III, 
but they do include tender scar.  

2.  The Veteran's residuals of SFW to the right medial tibial 
area do not approximate "moderately severe" muscle injury 
to muscle group XII, but they do include tender scar.  

3.  The Veteran has not been diagnosed with PTSD.  

4.  A request to reopen a claim of service connection for a 
right eye disorder was denied in September 2005.  Evidence 
presented since the September 2005 decision does not raise a 
reasonable possibility of substantiating the claim of service 
connection.

5.  The competent medical evidence does not show that the 
Veteran is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less in both eyes or concentric 
contraction of the visual field to 5 degrees or less; is a 
patient in a nursing home because of mental or physical 
incapacity; or has a factual need for aid and attendance, and 
the Veteran is not bedridden or  substantially confined to 
his home or the immediate premises.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of SFW to the right deltoid have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.55, 4.56, 4.73, Diagnostic Code 5303 (2008)

2.  The criteria for a separate 10 percent rating for a 
tender scar of the right deltoid, status-post SFW, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.118, Diagnostic Code 7804 (2008).  

3.  The criteria for a rating in excess of 10 percent for 
residuals of SFW to the right medial tibial area have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.55, 4.56, 4.73, Diagnostic Code 
5312 (2008)

4.  The criteria for a separate 10 percent rating for a 
tender scar of the right medial tibial area, status-post SFW, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.118, Diagnostic Code 7804 (2008).  

5.  The criteria for service connection for PTSD have not 
been met.  
38 U.S.C.A. §§ 1110, 1154 (West 2002) 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2008).

6.  The September 2005 RO decision denying the request to 
reopen the claim of service connection for a right eye 
disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38. 
C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  

7.  New and material evidence sufficient to reopen the claim 
for service connection for a right eye disorder has not been 
presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

8.  The criteria for an award of SMP based on the need for 
regular aid and attendance of another person or on being 
housebound have not been met.  
38 U.S.C.A. §§ 1521 (West 2002); 38 C.F.R. §§ 3.350, 3.352 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  


Increased Ratings 

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In February 2006, the agency of original jurisdiction (AOJ) 
sent a letter to the Veteran providing notice of what the 
evidence needed to demonstrate, of his and VA's respective 
duties in obtaining evidence, and of the types of relevant 
evidence that he should provide, or ask the VA to obtain for 
his claims of increased ratings for residuals of SFW.  The 
Board notes that the Veteran was not specifically informed to 
submit medical or lay evidence demonstrating the effect a 
worsening of his residuals of SFW to the right deltoid and 
right medial tibial area has on his employment and daily 
life.  The Board finds that no prejudice resulted, however, 
because the Veteran was told to submit any evidence, to 
include his own statement, "describing his symptoms, their 
frequency and severity, and other involvement, extension and 
additional disablement caused by [his] disability," which 
would include any impact on the Veteran's employment and 
daily life.  Then in March 2006, the Veteran was notified 
that disabilities are rated on the basis of diagnostic codes 
and was told of the need to present evidence to meet the 
rating criteria and to establish an effective date of an 
award.  

The specific rating criteria for evaluating the residuals of 
SFW and how (based on what symptomatology) each rating 
percentage is assigned were provided to the Veteran in the 
August 2007 Statement of the Case.  Although the Veteran was 
not sent an independent letter providing notice of this 
information, the records indicates that no prejudice 
resulted.  The claim was readjudicated after this notice was 
provided, the Veteran was able to effectively participate 
extensively in the appeals process, and the Veteran had ample 
time to submit evidence.  The evidence indicates that the 
Veteran was fully aware of what was necessary to substantiate 
the claims.  

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claims for increased ratings, 
such as obtaining medical records and providing VA 
examinations, and the Board does not know of the existence of 
any outstanding relevant information.  Thus, the Board finds 
the claims of increased ratings for residuals of SFW of the 
right deltoid and the right medial tibial area are ready for 
adjudication.  

Service Connection/Request to Reopen/ SMP

With respect to the claim of service connection, the request 
to reopen the claim of service connection for a right eye 
disorder, and the claim for SMP, the Board notes that in 
February and March 2006, the AOJ sent letters to the Veteran 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include as interpreted by Kent and 
Dingess/Hartman for each of these claims.  VA has also done 
everything reasonably possible to assist the Veteran with 
respect to his claims for benefits, such as obtaining medical 
records and providing VA examinations, and the Board does not 
know of the existence of any outstanding relevant 
information.  Thus, the Board finds the issues ready for 
adjudication.  

Residuals of Shell Fragment Wounds

The service medical records indicate that the Veteran 
sustained "superficial" mortar fragment wounds to the face 
and the right upper and lower extremities during combat with 
the enemy on September 17, 1952.  Treating medical personnel 
observed that the Veteran sustained two "tiny" shell 
fragment wounds to the right shoulder and a shell fragment 
wound to the anterior aspect of the right leg without major 
artery or nerve involvement.  The Veteran underwent 
debridement of his right shoulder wound and debridement and 
removal of a shell fragment from his right leg wound.  The 
Veteran was cleared to return to duty on October 7, 1952.  

The report of a May 1955 VA examination for compensation 
purposes conveys that the Veteran complained of occasional 
slight right deltoid area pain.  Examiners noted that the 
Veteran had a non-tender, non-adherent vertical scar over the 
right deltoid area which measured two inches by one-half 
inches, no right deltoid muscle atrophy, no right upper 
extremity tenderness, and no right upper extremity limitation 
of motion.  The Veteran also had an "almost imperceptible" 
scar along the medial aspect of the middle one-third of the 
right tibia measuring approximately two and one-half inches 
by one-quarter inch.  The examiners noted that except for the 
described injuries there seemed to be no "serious" shell 
fragment wound residuals. 

In June 1955, the RO established service connection for the 
right (major) deltoid area shell fragment wound (SFW) 
residuals and right medial tibial area SFW residuals and 
assigned noncompensable evaluations for the disabilities.  
Subsequent rating actions granted a 10 percent rating under 
Diagnostic Code (DC) 5312 for the residuals of SFW to the 
right medial tibial area and a 20 percent rating under DC 
5203 for the residuals of SFW to the right medial tibial 
area, effective January 24, 1989, and a 30 percent rating for 
the residuals of SFW to the right medial tibial area 
effective June 13, 2005.  See February 1999 and August 2005 
rating decisions.  In January 2006, the Veteran submitted a 
statement which was interpreted as a claim for increased 
ratings for the residuals of his SFW.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the Veteran's entire 
history is reviewed when assigning a disability evaluation, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A relatively recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The provisions of 38 C.F.R. § 4.56 offer guidance for 
evaluating muscle injuries caused by various missiles and 
other projectiles.  The regulation directs that the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, and 
indicates that disabilities resulting from muscle injuries 
shall be classified slight, moderate, moderately severe, or 
severe.  

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. § 
4.56(d)(1)

Moderate disability anticipates a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection.  A history consistent with a moderate disability 
would include complaints of one or more of the cardinal signs 
and symptoms, particularly lowered threshold of fatigue after 
average use.  Objective findings include some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue.  38 C.F.R. § 
4.56 (d)(2).

Moderately severe disability anticipates a through and 
through or deep open penetrating wound by a small high 
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle damage: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of missile.  (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in electro-
diagnostic tests.  (D) Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group of muscles.  (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56 (d)(4).

Right Deltoid Area SFW Residuals

The Veteran's residuals of SFW to the right deltoid are rated 
at 30 percent under DC 5303, which rates injuries to Muscle 
Group III.  Muscle Group III includes the intrinsic muscles 
of shoulder girdle: (1) Pectoralis major I (clavicular); and 
(2) deltoid, which function to elevate and abduct the arm to 
the level of the shoulder, and act with 1 and 2 of Group II 
in forward and backward swing of arm.  38 C.F.R. § 4.73, DC 
5303.  The Board notes that the DC 5303 provides separate 
ratings for dominant and nondominant extremities.  In this 
case, the medical evidence documents that the Veteran is 
right-handed; thus, the rating criteria for muscle injury of 
the dominant muscle is applicable.  These rating criteria 
provide a 30 percent rating for moderately severe muscle 
injury and a 40 percent rating for severe muscle injury.  

A January 2007 VA examination record reports the Veteran's 
history of chronic pain with flare-ups which last one to two 
hours approximately ten to twenty times per month.  The 
Veteran reported that there was no functional impairment as a 
result of the SFW, though overhead activities did result in 
increased pain.  Physical examination revealed entry wounds 
but no exit wounds, tissue loss, tendon damage, or bone, 
joint, or nerve damage.  There was a tender, nonadherent scar 
(measuring 3 inches by 1 centimeter) in the right deltoid.  
Muscle strength was 4/5 in the right deltoid.  Range of 
motion testing indicated that the Veteran had flexion to 120 
degrees with pain beginning at 110 degrees, abduction to 120 
degrees with pain beginning at 110 degrees, internal rotation 
to 90 degrees with pain beginning at 80 degrees, and external 
rotation to 90 degrees with pain beginning at 70 degrees.  
There was no additional loss of range of motion after 
repetition, though there was pain.  The examiner diagnosed 
the Veteran with right deltoid SFW with residual pain and 
minimal limitation of motion.  

Another VA examination conducted in January 2007 (for the 
Veteran's claim for special monthly pension) indicates that 
the Veteran had mild or moderate impairment of right upper 
extremity strength and coordination.  

Applying the above criteria to the facts of this case, the 
Board finds that a rating in excess of 30 percent is not 
warranted under DC 5303.  The Board acknowledges that the 
Veteran was hospitalized in service after sustaining a 
penetrating SFW which necessitated debridement.  The medical 
evidence does not indicate that the Veteran had "prolonged" 
hospitalization either during service or soon thereafter, 
however, and the service medical evidence does do not 
document "extensive debridement", prolonged infection, 
sloughing of soft parts, or intermuscular binding or 
scarring.  The medical evidence also does not demonstrate 
that the Veteran has multiple foreign bodies in the right 
deltoid (X-ray reports only indicate the existence of one 
foreign body), loss of fascia or muscle substance, or a 
ragged, depressed, or adherent scar, and the medical evidence 
contains no objective evidence of weakness, a lowered 
threshold of fatigue, uncertainty of movement, or fatigue-
pain.  The Board notes that the evidence does include 
findings of diminished strength/coordination and "slight" 
or "mild" atrophy in the right deltoid.  Competent medical 
practitioners have consistently found that the Veteran's 
residuals of SFW to the right deltoid has resulted in no more 
than minimal functional impairment, to include occupational 
impairment, however, and the Board finds that the degree of 
atrophy and loss of power, standing alone, do not approximate 
"severe" injury.  In short, the Board finds that the 
objective evidence of record does not establish that the 
degree of disability resulting from the Veteran's muscle 
group III impairment more nearly approximates the level of 
severe.  Therefore, a rating in excess of 30 percent for the 
Veteran's right upper extremity disability is not warranted 
under the criteria of DC 5303.

The Board has also considered whether a higher rating is 
warranted under alternate rating criteria.  The diagnostic 
criteria for rating the shoulder provide ratings in excess of 
30 percent for impairment of the humerus (DC 5202), ankylosis 
(DC 5200), and limitation of motion of the arm to 25 degrees 
from the side (DC 5201), and the Board notes that the 
appropriate rating for limitation of motion is determined 
after consideration of functional loss due to flare-ups, 
fatigability, incoordination, weakness, and pain on movement.  
See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. 
§§ 4.40, 4.45.  Review of the record reveals no evidence of 
impairment of the humerus or ankylosis, however, and the 
evidence consistently indicates that the Veteran has pain-
free abduction to no less than 110 degrees; thus, a higher 
rating is not warranted under any of the diagnostic criteria 
for the shoulder, to include after consideration of pain and 
functional limitation.  

The Board finds that a separate 10 percent rating is 
warranted for painful scar, however, based on the January 
2007 VA examiner's finding of tender scar on palpation.  See 
38 C.F.R. § 4.118, DC 7804.  No additional separate rating is 
warranted, however, as the record does not otherwise 
demonstrate the existence of any residuals not already 
considered in the 30 percent rating.  See 38 C.F.R. § 4.14 
(2006); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Right Medial Tibial Shell Fragment Wound Residuals

The Veteran's residuals of SFW to the right medial tibial 
area are rated under DC 5312, which rates injuries to Muscle 
Group XII.  Muscle Group XII involves the anterior muscles of 
the leg, which affect dorsiflexion, extension of the toes, 
and stabilization of the arch.  DC 5312 provides a 10 percent 
rating for moderate injury, a 20 percent rating for 
moderately severe injury, and a 30 percent rating for severe 
injury.  

A January 2007 VA examination record reports the Veteran's 
history of chronic pain with flare-ups approximately ten to 
twenty times each month with a duration of one to two hours 
per flare-up.  The Veteran reported that there was no 
functional impairment as a result of the SFW, though there 
was increased pain in the right leg after prolonged standing 
or ambulation.  Physical examination revealed entry wounds 
but no exit wounds, tissue loss, tendon damage, or bone, 
joint, or nerve damage.  There was a tender, nonadherent scar 
(measuring 2 inches by 1 centimeter) in the right anterior 
tibialis.  Muscle strength was 4/5 in the right anterior 
tibialis, and the Veteran was able to stand on his heels and 
toes.  Range of motion testing indicated that the Veteran had 
dorsiflexion to 20 degrees with pain beginning at 10 degrees 
and plantar flexion to 35 degrees with pain beginning at 25 
degrees,.  Repetition resulted in increased pain, but no 
fatigue, weakness, or additional functional limitation.  The 
examiner diagnosed the Veteran with right medial tibial SFW 
with residual pain and minimal limitation of motion.  

Applying the above criteria to the facts of this case, the 
Board finds that a rating in excess of 10 percent is not 
warranted under DC 5312.  The Board acknowledges that the 
Veteran was hospitalized in service after sustaining a 
penetrating wound or wounds to the right medial tibial area 
which necessitated debridement.  The medical evidence does 
not indicate that the Veteran had "prolonged" 
hospitalization either during service or soon thereafter, 
however, or that the Veteran had intermuscular scarring.  
Additionally, the evidence does not demonstrate that the SFW 
resulted in loss of deep fascia, muscle substance, or normal 
firm resistance of muscle or that the Veteran has been unable 
to keep up work requirements due to the SFW.  Rather, the 
medical evidence indicates that the SFW to the medial tibial 
area has resulted in only pain and minimal functional 
impairment with no objective evidence of weakness, fatigue, 
fatigue-pain, impairment of coordination, uncertainty of 
movement, or more than slight loss of power.  

The Board has also considered whether a higher rating is 
warranted under alternate rating criteria.  The diagnostic 
criteria for rating the ankle provide higher ratings for 
malunion (DC 5273), astragalecotomy (DC 56274), ankylosis 
(5270 and 5272) and marked limitation of motion (DC 5271) of 
the ankle ).  As noted above, the appropriate rating for 
limitation of motion is determined after consideration of 
functional loss due to flare-ups, fatigability, 
incoordination, weakness, and pain on movement.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995); 
38 C.F.R. §§ 4.40, 4.45.  Normal range of motion is 20 
degrees dorsiflexion and 45 degrees plantar flexion.  See 
38 C.F.R. § 4.71a, Plate V.  

In this case, there is no evidence of ankylosis, 
astragalecotomy, or malunion, and the evidence does not 
suggest that the Veteran has marked limitation of motion.  
Although the Veteran's motion is limited, range of motion is 
too significant, even after consideration of pain, to 
approximate "marked" limitation of motion.  Thus, a higher 
rating is not warranted under the diagnostic criteria for the 
ankle.  

The Board finds that a separate 10 percent rating is 
warranted for painful scar, however, based on the January 
2007 VA examiner's finding of tender scar on palpation.  See 
38 C.F.R. § 4.118, DC 7804.  No additional separate rating is 
warranted, however, as the record does not otherwise 
demonstrate the existence of any residuals not already 
considered in the 30 percent rating.  See 38 C.F.R. § 4.14 
(2006); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) [i.e., 
under the criteria of Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV)]; a link, 
established by medical evidence, between the Veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The evidence necessary to establish the occurrence 
of a stressor during service to support a claim for PTSD will 
vary depending on whether the veteran was "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  If the evidence establishes that the veteran was 
engaged in combat with the enemy, and the claimed stressor is 
related to combat (in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service), the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  Where the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay statements, by themselves, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after- the-
fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

The Veteran contends that he has PTSD as a result of in-
service combat experiences in Korea.  A review of the record 
indicates that the Veteran was exposed to (and injured in) 
combat during service; as such, his reported stressors are 
conceded.  The evidence of record does not indicate that the 
Veteran has ever been diagnosed with PTSD, however, and the 
Board notes that a December 2006 VA examiner explicitly found 
that the Veteran did not have PTSD.  See December 2006 VA 
examination record.  See also April 2007 VA medical record 
(PTSD screening was negative).  

As stated above, a current diagnosis of PTSD is required for 
service connection to be warranted.  See also Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  Thus, based on the absence of a 
diagnosis of PTSD, the claim of service connection for PTSD 
must be denied.  

Request to Reopen

The Veteran contends that he has a right eye disorder as a 
result of service, namely the September 1952 shell fragment 
wound.  A review of the record indicates that a claim of 
service connection for a right eye disorder was initially 
denied in August 1999 and that a request to reopen the claim 
of service connection was denied in September 2005.  These 
decisions are final based on the evidence then of record.  
38 U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 3.104, 
20.302, 20.1103 (2005).  However, a claim will be reopened if 
new and material evidence is submitted.  38 U.S.C.A. §5108; 
38 C.F.R. § 3.156(a).  New evidence means existing evidence 
not previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  

The previous claims of service connection for a right eye 
disorder were denied due to lack of evidence that a right eye 
disorder was incurred in service or is causally related to 
service, to include any incident therein.  Evidence 
considered in the previous decisions included the service and 
VA treatment and examination records which reflected post-
service treatment for right eye episcleritis (March 1956), 
conjunctiva hemorrhage (June 1981 and January 1995), and 
diminished vision, glaucoma, and status-post cataract 
extraction.  

Evidence received in conjunction with this claim includes 
additional VA treatment and examination records which report 
treatment for a variety of conditions.  Although this 
evidence is "new," in that it was not previously seen, the 
records are not material since they are merely cumulative of 
medical evidence previously considered by the RO:  the 
evidence previously considered already established that the 
Veteran has a right eye disorder, and the "new" evidence 
fails to cure the defect presented by the previous decisions, 
namely the lack of competent evidence that a right eye 
disorder was incurred in service or is related to service, to 
include the SFW.  The Board notes that the Veteran has 
indicated that his right eye disorder is due to service.  The 
Veteran, as a layperson, is not competent to make such a 
finding, however; rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In this case, the "new" evidence does not include 
any competent medical findings indicating that that a right 
eye disorder was incurred in service or that it is causally 
related to service to include the shell fragment wound.  
Thus, new and material evidence has not been submitted, and 
the request to reopen is denied.

SMP

Increased pension benefits are payable to a Veteran who needs 
regular aid and attendance.  38 U.S.C.A. § 1521(d); 38 C.F.R. 
§ 3.351(a)(1).  The need for aid and attendance is defined as 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  38 C.F.R. § 
3.351(b).  The appellant will be considered in need of aid 
and attendance if he is (1) blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set for in 38 C.F.R. § 
3.352(a).  See 
38 C.F.R. § 3.351(c). 

Criteria enumerated under 38 C.F.R. § 3.352(a) includes: the 
inability to dress or undress oneself, or to keep oneself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability to feed 
oneself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or either physical or mental incapacity that requires 
care or assistance on a regular basis to protect against the 
hazards or dangers incident to the veteran's daily 
environment.  38 C.F.R. § 3.352(a).  Also, an individual who 
is bedridden, as that term is defined by regulation, meets 
the criteria for aid and attendance.  Id.  It is not required 
that all of the above enumerated disabling conditions are 
found to exist before a favorable rating may be made.  The 
particular personal functions which the veteran is unable to 
perform should be considered in connection with the veteran's 
condition as a whole.  The evidence need only establish that 
the veteran is so helpless as to need regular aid and 
attendance, not constant need.  Id.  

A review of the evidence indicates that the Veteran's 
bilateral corrected visual acuity is never 5/200 or less, 
visual field is never concentrically contracted to five 
degrees or less, and the Veteran is never a patient in a 
nursing home.  See, e.g., January 2007 VA examination record; 
August 2007 VA ophthalmology record.  The record also does 
not otherwise demonstrate that the Veteran has a factual need 
for aid and attendance.  The Board notes that the evidence 
indicates that the Veteran has mild to moderate impairment of 
right upper extremity strength/coordination and right lower 
extremity impairment manifested by limitation of motion, 
abnormal weight-bearing, abnormal propulsion, and moderate 
loss of coordination and balance (all of which were 
attributed to right hip and knee problems).  See, e.g., 
January 2007 VA examination records.  The evidence documents 
that the Veteran is not permanently bedridden or unable to 
travel beyond his domicile, however; rather, he has an 
unrestricted ability to leave his home and is able to travel 
and use public transportation without assistance (save from a 
crutch).  See, e.g., January 2007 VA aid & assistance 
examination, August 2007 VA treatment record.  Furthermore, 
the record documents that that the Veteran is able to perform 
all self-care functions (including dressing/undressing, self 
feeding, bathing, toileting, and grooming) within normal 
limits and is mentally competent.  See, e.g., January 2007 VA 
aid & assistance examination; August 2007 VA treatment 
record.  Based on the foregoing, the Board finds that the 
Veteran is not so helpless as to require aid and attendance.

Although SMP is not warranted for this Veteran based upon the 
need for aid and attendance, he may still be eligible for SMP 
by reason of being housebound.  Eligibility for this type of 
SMP is found where the veteran has a disability rated as 100 
percent (but not including total rating based upon 
unemployability under 
38 C.F.R. § 4.17) and (1) has additional disability or 
disabilities independently ratable at 60 percent or more, or 
(2) by reason of disability or disabilities, is permanently 
housebound.  38 U.S.C.A. § 1521(e) (West 2002); 
38 C.F.R. § 3.351(d).  This requirement is relaxed in cases 
involving veterans over 65, however.  In those cases, there 
is no need for a single 100 percent disability; housebound 
benefits can be awarded where, in addition to age, the 
veteran has disability rated at 60 percent or more or is 
housebound.  Hartness v. Nicholson, 20 Vet App 216, 220-2 
(2006).  

A veteran will be determined to be permanently housebound 
when he is substantially confined to his house (or ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout his lifetime.  38 U.S.C.A. § 
1502(c) (West 2002); 
38 C.F.R. § 3.351(d)(2) (2008).

The evidence indicates that the Veteran is more than 65 years 
old.  See DD-214.  Thus, the Veteran is entitled to SMP for 
housebound benefits if the record indicates that he has a 
disability rated at 60 percent or more or he is substantially 
confined to his home.  

Initially the Board notes that the evidence does not reflect 
that that Veteran has a disability rated at 60 percent or 
more.  Furthermore, there is no indication in the record that 
the Veteran is housebound; rather, the record consistently 
indicates that the Veteran has an "unrestricted ability" to 
leave his home, is able to walk unassisted for approximately 
one mile, and often leaves his home for either medical 
treatment or social visits.  

For the foregoing reasons, the Board finds that a 
preponderance of the evidence is against a finding that the 
Veteran is housebound or in need of regular aid and 
attendance; thus, the claim for SMP based on aid and 
attendance or housebound status must be denied.




ORDER

A rating in excess of 30 percent for residuals of SFW to the 
right deltoid is denied.

A separate 10 percent rating for tender scar of the right 
deltoid is granted.  

A rating in excess of 10 percent for residuals of SFW to the 
right medial tibial area is denied.

A separate 10 percent rating for tender scar of the right 
medial tibial area is granted.  

Service connection for PTSD is denied.  

New and material evidence has not been presented to reopen a 
claim for service connection for a right eye disorder.  The 
request to reopen is denied.  

Entitlement to SMP based on the need for aid and attendance 
or housebound status is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


